DETAILED ACTION
Claims 1-28 are pending.  Claims 1, 2, 7, 10, 12, 13, 17, 20, 22, 23, 25 and 27 have been amended.  Claims 1-28 are rejected.
The instant application is a continuation of 16/385,720 filed on 04/16/2019.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/02/2021 has been entered.
 
Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 02/02/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 12-16 and 22-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Breining et al., Patent Application Publication No. 2003/0212664 (hereinafter Breining) in view of Ding et al., Patent Application Publication No. 2014/0280028 (hereinafter Ding), Cattell et al., Patent Application Publication No. 2007/0239797 (hereinafter Cattell), George et al., Patent Application Publication No. 2012/0239612 (hereinafter George) and Macor, Patent Application Publication No. 2013/0246692 (hereinafter Macor).

Regarding claim 1, Breining teaches:
A system comprising: at least one processor (Breining Paragraph [0035], query processor);
a memory device including instructions, which when executed by the at least one processor, cause the at least one processor to perform operations comprising (Breining Paragraph [0035], query processor, Claim 11, computer-readable medium of instructions for execution):
connecting a database platform to an external table such that the database platform has read access for the external table and does not have write access for the external table (Breining Paragraph [0031], located in a source external to the database, into a relational schema composed of a set of tables);
Breining Paragraph [0042], located in a source external to the database, into a relational schema composed of a set of tables);
Breining does not expressly disclose:
generating a refreshed materialized view based at least in part on the generated new 
However, Ding teaches:
generating a refreshed materialized view based at least in part on the generated new Ding Paragraph [0011], the materialized view becomes "stale" because the affected rows (whether newly inserted, updated, or deleted) are not counted in the materialized view, database update operation to one of the base table(s), such as an insert, delete, or update).
The claimed invention and Ding are from the analogous art of refreshing materialized views.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed having the teachings of Breining and Ding to have combined Breining and Ding.
The motivation to combine Breining and Ding is to improve materialized views by updating them in response to operations.  It would have been obvious to one of ordinary skill in the art to take the system of Breining and combine it with the updating of Ding in order to obtain the predictable result of improving the materialized views.  Therefore, it would have been obvious to one of ordinary skill in the art to have combined Breining and Ding.
Breining does not expressly disclose:
receiving a notification that a modification has been made to the external table, the modification comprising inserting at least one row of new data to the external table, the at least one 
However, Cattell teaches
receiving a notification that a modification has been made to the external table (Cattell Paragraph [0187], sends insert record message (notification) to the store for that partition), the modification comprising inserting at least one row of new data to the external table (Cattell Paragraph [0187], sends insert record message (notification) to the store for that partition, Paragraph [0065], each table is mapped to a specific table in the remote store, Paragraph [0033], inserting a row in the first illustrative configuration), the at least one row corresponding to a first Cattell Paragraph [0187], sends insert record message (notification) to the store for that partition, Paragraph [0065], each table is mapped to a specific table in the remote store, Paragraph [0033], inserting a row in the first illustrative configuration);
The claimed invention and Cattell are from the analogous art of partition systems.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed having the teachings of Breining and Cattell to have combined Breining and Cattell.
The motivation to combine Breining and Cattell is to improve concurrency by updating partitions.  It would have been obvious to one of ordinary skill in the art to take the system of Breining and combine it with the inserting of Cattell in order to obtain the predictable result of improving concurrency.  Therefore, it would have been obvious to one of ordinary skill in the art to have combined Breining and Cattell.
Breining does not expressly disclose:

However, George teaches:
in response to the inserting (George Paragraph [0029], connect to external data sources and retrieve a table of rows), generating a new George Paragraph [0067], the table for loading rows into appropriate target table partitions, Paragraph [0009], INSERT statement may be repeated with new rows), the new George Paragraph [0029], connect to external data sources and retrieve a table of rows, Paragraph [0067], the table for loading rows into appropriate target table partitions); and
The claimed invention and George are from the analogous art of systems using external storage.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed having the teachings of Breining and George to have combined Breining and George.
The motivation to combine Breining and George is to improve data storage by inserting new data.  It would have been obvious to one of ordinary skill in the art to take the system of Breining and combine it with the inserting of George in order to obtain the predictable result of improving data storage.  Therefore, it would have been obvious to one of ordinary skill in the art to have combined Breining and George.
Breining does not expressly disclose:
micro-partition
However, Macor teaches:
Macor Paragraph [0026], associated data are immutable, such as read-only (Applicant specification paragraph 53 states that non-mutable (immutable) storage services may be preferred to herein as micro-partitions and that micro-partitions are never update))
The claimed invention and Macor are from the analogous art of systems using immutable components.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed having the teachings of Breining and Macor to have combined Breining and Macor.
The motivation to combine Breining and Macor is to improve data consistency by using immutable storage.  It would have been obvious to one of ordinary skill in the art to take the system of Breining and combine it with the immutable storage of Macor in order to obtain the predictable result of improving data consistency.  Therefore, it would have been obvious to one of ordinary skill in the art to have combined Breining and Macor.

Regarding claim 2, Breining in view of Ding, Cattell George and Macor further teaches:
The system of claim 1, wherein the Cattell Paragraph [0136], the scenario for inserting a record is similar for updating and deleting records (Macor teaches immutable data)), the second Cattell Paragraph [0065], each table is mapped to a specific table in the remote store), and the memory device includes further instructions, which when executed by the at least one processor, cause the at least one processor to perform further operations comprising (Cattell Paragraph [0144], store receives the query processor's instruction):
providing the refreshed materialized view to a client device in response to a request from the client device (Ding Fig. 3, notify a user of the identified materialized view portions or automatically refresh at least one of the materialized view portions, Paragraph [0073], causes order information to be displayed).
immutable (Macor Paragraph [0026], associated data are immutable, such as read-only, at least in part, to resist alteration or accidental deletion thereby being immutable)

Regarding claim 3, Breining in view of Ding, Cattell, George and Macor further teaches:
The system of claim 1, wherein the external table is based on a source location in a data storage platform (Breining Paragraph [0031], located in a source external to the database, into a relational schema composed of a set of tables, Fig. 1, shows the external data storage sources), wherein the data storage platform is separate from the database platform (Breining Paragraph [0031], located in a source external to the database, into a relational schema composed of a set of tables, Fig. 1, shows the external data storage sources).

Regarding claim 4, Breining in view of Ding, Cattell, George and Macor further teaches:
The system of claim 1, wherein the memory device includes further instructions, which when executed by the at least one processor, cause the at least one processor to perform further operations comprising (Breining Paragraph [0035], query processor, Claim 11, computer-readable medium of instructions for execution):
determining content for the materialized view (Breining Paragraph [0042], located in a source external to the database, into a relational schema composed of a set of tables), wherein the determining the content comprises receiving an indication to generate the materialized view with the content (Breining Paragraph [0042], located in a source external to the database, into a relational schema composed of a set of tables).

Regarding claim 5, Breining in view of Ding, Cattell, George and Macor further teaches:
The system of claim 3, wherein the receiving the notification comprises one or more of:
querying the data storage platform to determine whether any modifications have been made to a source location (Ding Paragraph [0077], the query optimizer determines whether each identified portion is current or whether all identified portions were current at the same time);
receiving a notification from the data storage platform that a modification has been made to the source location (Ding Fig. 3, notify a user of the identified materialized view portions or automatically refresh at least one of the materialized view portions, Paragraph [0073], causes order information to be displayed), or
receiving a notification from a respective client device associated with a source directory, the notification indicating that the modification has been made to the source location (Ding Fig. 3, notify a user of the identified materialized view portions or automatically refresh at least one of the materialized view portions, Paragraph [0073], causes order information to be displayed).

Regarding claim 6, Breining in view of Ding, Cattell, George and Macor further teaches:
The system of claim 1, wherein generating the refreshed materialized view comprises generating a new materialized view and removing an original materialized view that is stale with respect to the Ding Paragraph [0080], MVP2 is fresh and MVP3 is stale, a query optimizer allows the query to target MVP2).

Regarding claim 12, Breining teaches:
A method comprising: connecting a database platform to an external table such that the database platform has read access for the external table and does not have write access for the external table (Breining Paragraph [0031], located in a source external to the database, into a relational schema composed of a set of tables);
generating, by the database platform, a materialized view over the external table (Breining Paragraph [0042], located in a source external to the database, into a relational schema composed of a set of tables),
Breining does not expressly disclose:
generating a refreshed materialized based at least in part on the generated new 
providing the refreshed materialized view to a client device in response to a request from the client device.
However, Ding teaches:
generating a refreshed materialized view based at least in part on the generated new Ding Paragraph [0011], the materialized view becomes "stale" because the affected rows (whether newly inserted, updated, or deleted) are not counted in the materialized view, database update operation to one of the base table(s), such as an insert, delete, or update); and
providing the refreshed materialized view to a client device in response to a request from the client device (Ding Fig. 3, notify a user of the identified materialized view portions or automatically refresh at least one of the materialized view portions, Paragraph [0073], causes order information to be displayed).
The claimed invention and Ding are from the analogous art of refreshing materialized views.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed having the teachings of Breining and Ding to have combined Breining and Ding.
The motivation to combine Breining and Ding is to improve materialized views by updating them in response to operations.  It would have been obvious to one of ordinary skill in the art to take the system of Breining and combine it with the updating of Ding in order to obtain the predictable result of improving the materialized views.  Therefore, it would have been obvious to one of ordinary skill in the art to have combined Breining and Ding.
Breining does not expressly disclose:
receiving a notification that a modification has been made to the external table, the modification comprising inserting at least one row of new data to the external table, the at least one row corresponding to a first 
However, Cattell teaches:
receiving a notification that a modification has been made to the external table (Cattell Paragraph [0187], sends insert record message (notification) to the store for that partition), the modification comprising inserting at least one row of new data to the external table (Cattell Paragraph [0187], sends insert record message (notification) to the store for that partition, Paragraph [0065], each table is mapped to a specific table in the remote store, Paragraph [0033], inserting a row in the first illustrative configuration), the at least one row corresponding to a first Cattell Paragraph [0187], sends insert record message (notification) to the store for that partition, Paragraph [0065], each table is mapped to a specific table in the remote store, Paragraph [0033], inserting a row in the first illustrative configuration);
The claimed invention and Cattell are from the analogous art of partition systems.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed having the teachings of Breining and Cattell to have combined Breining and Cattell.
The motivation to combine Breining and Cattell is to improve concurrency by updating partitions.  It would have been obvious to one of ordinary skill in the art to take the system of Breining and combine it with the inserting of Cattell in order to obtain the predictable result of improving concurrency.  Therefore, it would have been obvious to one of ordinary skill in the art to have combined Breining and Cattell.
Breining does not expressly disclose:
in response to the inserting, generating a new 
However, George teaches:
in response to the inserting (George Paragraph [0029], connect to external data sources and retrieve a table of rows), generating a new George Paragraph [0067], the table for loading rows into appropriate target table partitions, Paragraph [0009], INSERT statement may be repeated with new rows), the new George Paragraph [0029], connect to external data sources and retrieve a table of rows, Paragraph [0067], the table for loading rows into appropriate target table partitions);
The claimed invention and George are from the analogous art of systems using external storage.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed having the teachings of Breining and George to have combined Breining and George.
The motivation to combine Breining and George is to improve data storage by inserting new data.  It would have been obvious to one of ordinary skill in the art to take the system of Breining and combine it with the inserting of George in order to obtain the predictable result of improving data storage.  Therefore, it would have been obvious to one of ordinary skill in the art to have combined Breining and George.
Breining does not expressly disclose:
micro-partition
However, Macor teaches:
micro-partition (Macor Paragraph [0026], associated data are immutable, such as read-only (Applicant specification paragraph 53 states that non-mutable (immutable) storage services may be preferred to herein as micro-partitions and that micro-partitions are never update))
The claimed invention and Macor are from the analogous art of systems using immutable components.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed having the teachings of Breining and Macor to have combined Breining and Macor.
The motivation to combine Breining and Macor is to improve data consistency by using immutable storage.  It would have been obvious to one of ordinary skill in the art to take the system of Breining and combine it with the immutable storage of Macor in order to obtain the predictable result of improving data consistency.  Therefore, it would have been obvious to one of ordinary skill in the art to have combined Breining and Macor.

Regarding claim 13, Breining in view of Ding, Cattell, George and Macor further teaches:
The method of claim 12, wherein the external table is based on a source location in a data storage platform (Breining Paragraph [0031], located in a source external to the database, into a relational schema composed of a set of tables, Fig. 1, shows the external data storage sources), wherein the data storage platform is separate from the database platform (Breining Paragraph [0031], located in a source external to the database, into a relational schema composed of a set of tables, Fig. 1, shows the external data storage sources),
the Ding Paragraph [0011], the materialized view becomes "stale" because the affected rows (whether newly inserted, updated, or deleted) are not counted in the materialized view, database update operation to one of the base table(s), such as an insert, delete, or update (Macor teaches immutable data)).
Immutable (Macor Paragraph [0026], associated data are immutable, such as read-only, at least in part, to resist alteration or accidental deletion thereby being immutable)

Regarding claim 14, Breining in view of Ding, Cattell, George and Macor further teaches:
The method of claim 12, further comprising determining content for the materialized view by receiving an indication to generate the materialized view with the content (Breining Paragraph [0042], located in a source external to the database, into a relational schema composed of a set of tables).

Regarding claim 15, Breining in view of Ding, Cattell, George and Macor further teaches:
The method of claim 13, wherein receiving the notification comprises one or more of (Ding Fig. 3, notify a user of the identified materialized view portions or automatically refresh at least one of the materialized view portions, Paragraph [0073], causes order information to be displayed):
receiving a notification from the data storage platform that a modification has been made to a source location (Ding Fig. 3, notify a user of the identified materialized view portions or automatically refresh at least one of the materialized view portions, Paragraph [0073], causes order information to be displayed); or
receiving a notification from a respective client device associated with the source location, the notification indicating that the modification has been made to the source location (Ding Fig. 3, notify a user of the identified materialized view portions or automatically refresh at least one of the materialized view portions, Paragraph [0073], causes order information to be displayed).

Regarding claim 16, Breining in view of Ding, Cattell, George and Macor further teaches:
The method of claim 12, wherein generating the refreshed materialized view comprises generating a new materialized view (Ding Paragraph [0080], MVP2 is fresh and MVP3 is stale, a query optimizer allows the query to target MVP2).

Regarding claim 22, Breining teaches:
A non-transitory computer-readable medium comprising instructions, which when executed by at least one processor, cause the at least one processor to perform operations comprising (Breining Paragraph [0035], query processor, Claim 11, computer-readable medium of instructions for execution):
connecting a database platform to an external table such that the database platform has read access for the external table and does not have write access for the external table (Breining Paragraph [0031], located in a source external to the database, into a relational schema composed of a set of tables);
generating, by the database platform, a materialized view over the external table (Breining Paragraph [0042], located in a source external to the database, into a relational schema composed of a set of tables);
wherein the external table is based on the source location in a data storage platform (Breining Paragraph [0031], located in a source external to the database, into a relational schema composed of a set of tables, Fig. 1, shows the external data storage sources), wherein the data storage platform is separate from the database platform (Breining Paragraph [0031], located in a source external to the database, into a relational schema composed of a set of tables, Fig. 1, shows the external data storage sources); and
Breining does not expressly disclose:
generating a refreshed materialized view based at least in part on the generated new 
providing the refreshed materialized view to a client device in response to a request from the client device.
However, Ding teaches:
generating a refreshed materialized view based at least in part on the generated new Ding Paragraph [0011], the materialized view becomes "stale" because the affected rows (whether newly inserted, updated, or deleted) are not counted in the materialized view, database update operation to one of the base table(s), such as an insert, delete, or update),
providing the refreshed materialized view to a client device in response to a request from the client device (Ding Fig. 3, notify a user of the identified materialized view portions or automatically refresh at least one of the materialized view portions, Paragraph [0073], causes order information to be displayed).
The claimed invention and Ding are from the analogous art of refreshing materialized views.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed having the teachings of Breining and Ding to have combined Breining and Ding.
The motivation to combine Breining and Ding is to improve materialized views by updating them in response to operations.  It would have been obvious to one of ordinary skill in the art to take the system of Breining and combine it with the updating of Ding in order to obtain the predictable result of improving the materialized views.  Therefore, it would have been obvious to one of ordinary skill in the art to have combined Breining and Ding.
Breining does not expressly disclose:
receiving a notification that a modification has been made to the external table, the modification comprising inserting at least one row of new data to the external table, the at least one row corresponding to a first 
However, Cattell teaches:
receiving a notification that a modification has been made to the external table (Cattell Paragraph [0187], sends insert record message (notification) to the store for that partition), the modification comprising inserting at least one row of new data to the external table (Cattell Paragraph [0187], sends insert record message (notification) to the store for that partition, Paragraph [0065], each table is mapped to a specific table in the remote store, Paragraph [0033], inserting a row in the first illustrative configuration), the at least one row corresponding to a first Cattell Paragraph [0187], sends insert record message (notification) to the store for that partition, Paragraph [0065], each table is mapped to a specific table in the remote store, Paragraph [0033], inserting a row in the first illustrative configuration);
The claimed invention and Cattell are from the analogous art of partition systems.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed having the teachings of Breining and Cattell to have combined Breining and Cattell.
The motivation to combine Breining and Cattell is to improve concurrency by updating partitions.  It would have been obvious to one of ordinary skill in the art to take the system of Breining and combine it with the inserting of Cattell in order to obtain the predictable result of improving concurrency.  Therefore, it would have been obvious to one of ordinary skill in the art to have combined Breining and Cattell.
Breining does not expressly disclose:
in response to the inserting, generating a new 
However, George teaches:
in response to the inserting (George Paragraph [0029], connect to external data sources and retrieve a table of rows), generating a new George Paragraph [0067], the table for loading rows into appropriate target table partitions, Paragraph [0009], INSERT statement may be repeated with new rows), the new George Paragraph [0029], connect to external data sources and retrieve a table of rows, Paragraph [0067], the table for loading rows into appropriate target table partitions);
The claimed invention and George are from the analogous art of systems using external storage.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed having the teachings of Breining and George to have combined Breining and George.
The motivation to combine Breining and George is to improve data storage by inserting new data.  It would have been obvious to one of ordinary skill in the art to take the system of Breining and combine it with the inserting of George in order to obtain the predictable result of improving data storage.  Therefore, it would have been obvious to one of ordinary skill in the art to have combined Breining and George.
Breining does not expressly disclose:
micro-partition
However, Macor teaches:
micro-partition (Macor Paragraph [0026], associated data are immutable, such as read-only (Applicant specification paragraph 53 states that non-mutable (immutable) storage services may be preferred to herein as micro-partitions and that micro-partitions are never update))
The claimed invention and Macor are from the analogous art of systems using immutable components.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed having the teachings of Breining and Macor to have combined Breining and Macor.
The motivation to combine Breining and Macor is to improve data consistency by using immutable storage.  It would have been obvious to one of ordinary skill in the art to take the system of Breining and combine it with the immutable storage of Macor in order to obtain the predictable result of improving data consistency.  Therefore, it would have been obvious to one of ordinary skill in the art to have combined Breining and Macor.

Regarding claim 23, Breining in view of Ding, Cattell, George and Macor further teaches:
The non-transitory computer-readable medium of claim 22, wherein the Ding Paragraph [0011], the materialized view becomes "stale" because the affected rows (whether newly inserted, updated, or deleted) are not counted in the materialized view, database update operation to one of the base table(s), such as an insert, delete, or update (Macor teaches immutable data)), the second Ding Paragraph [0011], the materialized view becomes "stale" because the affected rows (whether newly inserted, updated, or deleted) are not counted in the materialized view, database update operation to one of the base table(s), such as an insert, delete, or update),
the non-transitory computer-readable medium comprises further instructions, which when executed by the at least one processor, further cause the at least one processor to perform further operations comprising (Breining Paragraph [0035], query processor, Claim 11, computer-readable medium of instructions for execution):
determining content for the materialized view' by receiving an indication to generate the materialized view with the content (Breining Paragraph [0042], located in a source external to the database, into a relational schema composed of a set of tables).
Immutable (Macor Paragraph [0026], associated data are immutable, such as read-only, at least in part, to resist alteration or accidental deletion thereby being immutable)

Regarding claim 24, Breining in view of Ding, Cattell, George and Macor further teaches:
The non-transitory computer-readable medium of claim 22, wherein receiving the notification comprises at least one of (Ding Fig. 3, notify a user of the identified materialized view portions or automatically refresh at least one of the materialized view portions, Paragraph [0073], causes order information to be displayed):
receiving a notification from the data storage platform that a modification has been made to a source location (Ding Fig. 3, notify a user of the identified materialized view portions or automatically refresh at least one of the materialized view portions, Paragraph [0073], causes order information to be displayed), or
receiving a notification from a respective client device associated with the source location, the notification indicating that the modification has been made to the source location (Ding Fig. 3, notify a user of the identified materialized view portions or automatically refresh at least one of the materialized view portions, Paragraph [0073], causes order information to be displayed).

Claims 7-11, 17-21 and 25-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Breining in view of Ding, Cattell, George, Macor and Shivarudraiah et al., Patent Application Publication No. 2016/0092524 (hereinafter Shivarudraiah).

Regarding claim 7, Breining in view of Ding, Cattell, George and Macor teaches parent claim 1.
Breining in view of Ding, Cattell, George and Macor further teaches:
wherein the memory device includes further instructions, which when executed by the at least one processor, cause the at least one processor to perform further operations comprising (Breining Paragraph [0035], query processor, Claim 11, computer-readable medium of instructions for execution):
receiving a query (Breining Paragraph [0056], receiving a query from an application),
determining whether part or all of the query can be satisfied by one or more materialized views (Breining Paragraph [0042], located in a source external to the database, into a relational schema composed of a set of tables, Fig. 6, compile query followed by execute the query).
Breining in view of Ding, Cattell, George and Macor does not expressly disclose:
determining one or more 
However, Shivarudraiah teaches:
determining one or more Shivarudraiah Paragraph [0042], metadata of the external table, Paragraph [0100], external table that includes a partition-based splitter); and
The claimed invention and Shivarudraiah are from the analogous art of database systems.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed having the teachings of Breining and Shivarudraiah to have combined Breining and Shivarudraiah.
The motivation to combine Breining and Shivarudraiah is to improve the use of the data by using metadata.  It would have been obvious to one of ordinary skill in the art to take the system of Breining and combine it with the metadata of Shivarudraiah in order to obtain the predictable result of improving the use of the data.  Therefore, it would have been obvious to one of ordinary skill in the art to have combined Breining and Shivarudraiah.

Regarding claim 8, Breining in view of Ding, Cattell, George, Macor and Shivarudraiah further teaches:
The system of claim 7, wherein the memory device includes further instructions, which when executed by the at least one processor, cause the at least one processor to perform further operations comprising (Breining Paragraph [0035], query processor, Claim 11, computer-readable medium of instructions for execution):
generating a query plan for responding to the query (Breining Paragraph [0024], FIG. 9 illustrates a representation of a plan for executing the SQL query), the query plan comprising a plurality of discrete subtasks (Breining Fig. 9, shows the plurality of subtasks); and
assigning the plurality of discrete subtasks to one or more nodes of an execution platform (Breining Paragraph [0058], FIG. 9 a pointer to the customer element is passed to the bind-join that unnests the orders. Using this pointer, the wrapper applies the XPath expressions for extracting the orders using this node),
wherein, in response to there being a matching materialized view that matches part or all of the query (Ding Fig. 1, receive request to refresh a portion of a materialized view, identify one or more base table portions that correspond to the portion), at least one of the plurality of discrete subtasks comprises reading the matching materialized view (Ding Fig. 1, receive request to refresh a portion of a materialized view, identify one or more base table portions that correspond to the portion), and
wherein, in response to there being no matching materialized view that matches part or all of the query (Ding Fig. 3, identify one or more “hot” base table portions based on the change data), at least one of the plurality of discrete subtasks comprises reading the Ding Paragraph [0067], read data for MVP4 may indicate that only one read has been made to MVP4 since the most recent refresh of MVP4).

Regarding claim 9, Breining in view of Ding, Cattell, George, Macor and Shivarudraiah further teaches:
The system of claim 8, further comprising determining whether the matching materialized view is stale with respect to the Ding Paragraph [0080], MVP2 is fresh and MVP3 is stale, a query optimizer allows the query to target MVP2).

Regarding claim 10, Breining in view of Ding, Cattell, George and Macor teaches parent claim 1.
Breining in view of Ding, Cattell, George and Macor does not expressly disclose:
further comprising generating metadata for the materialized view, the metadata comprising at least one of:
an identification of one or more 
a minimum/maximum value pair for each of the one or more 
a timestamp for a most recent refresh of the materialized view.
However, Shivarudraiah teaches:
further comprising generating metadata for the materialized view, the metadata comprising at least one of (Shivarudraiah Paragraph [0042], metadata of the external table, Paragraph [0100], external table that includes a partition-based splitter):
an identification of one or more Shivarudraiah Paragraph [0042], metadata of the external table, Paragraph [0100], external table that includes a partition-based splitter),
a minimum/maximum value pair for each of the one or more Shivarudraiah Paragraph [0099], split partitions/sub-partitions in the list of valid partitions based on a maximum split size defined in the massively parallel or other distributed environment), or
a timestamp for a most recent refresh of the materialized view (Shivarudraiah Table before Paragraph [0064], TIME_ID timestamp).
The claimed invention and Shivarudraiah are from the analogous art of database systems.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed having the teachings of Breining and Shivarudraiah to have combined Breining and Shivarudraiah.
The motivation to combine Breining and Shivarudraiah is to improve the use of the data by using metadata.  It would have been obvious to one of ordinary skill in the art to take the system of Breining and combine it with the metadata of Shivarudraiah in order to obtain the predictable result of improving the use of the data.  Therefore, it would have been obvious to one of ordinary skill in the art to have combined Breining and Shivarudraiah.

Regarding claim 11, Breining in view of Ding, Cattell, George, Macor and Shivarudraiah further teaches:
The system of claim 10, wherein the memory device includes further instructions, which when executed by the at least one processor, cause the at least one processor to perform further operations comprising (Breining Paragraph [0035], query processor, Claim 11, computer-readable medium of instructions for execution):
reading the timestamp for the most recent refresh of the materialized view (Shivarudraiah Table before Paragraph [0064], TIME_ID timestamp); and
determining whether the materialized view is stale with respect to the external table based on the timestamp for the most recent refresh of the materialized view (Shivarudraiah Table before Paragraph [0064], TIME_ID timestamp and shows the properties of the external table).

Regarding claim 17, Breining in view of Ding, Cattell, George and Macor teaches parent claim 12.
Breining in view of Ding, Cattell, George and Macor further teaches:
receiving a query (Breining Paragraph [0056], receiving a query from an application),
determining whether part or all of the query can be satisfied by a matching materialized view (Breining Paragraph [0042], located in a source external to the database, into a relational schema composed of a set of tables, Fig. 6, compile query followed by execute the query).
Breining in view of Ding, Cattell, George and Macor does not expressly disclose:
determining one or more 
However, Shivarudraiah teaches:
determining one or more Shivarudraiah Paragraph [0042], metadata of the external table, Paragraph [0100], external table that includes a partition-based splitter); and
The claimed invention and Shivarudraiah are from the analogous art of database systems.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed having the teachings of Breining and Shivarudraiah to have combined Breining and Shivarudraiah.
The motivation to combine Breining and Shivarudraiah is to improve the use of the data by using metadata.  It would have been obvious to one of ordinary skill in the art to take the system of Breining and combine it with the metadata of Shivarudraiah in order to obtain the predictable result of improving the use of the data.  Therefore, it would have been obvious to one of ordinary skill in the art to have combined Breining and Shivarudraiah.

Regarding claim 18, Breining in view of Ding, Cattell, George, Macor and Shivarudraiah further teaches:
The method of claim 17, further comprising: generating a query plan for responding to the query (Breining Paragraph [0024], FIG. 9 illustrates a representation of a plan for executing the SQL query), the query plan comprising a plurality of discrete subtasks (Breining Fig. 9, shows the plurality of subtasks); and
assigning the plurality of discrete subtasks to one or more nodes of an execution platform (Breining Paragraph [0058], FIG. 9 a pointer to the customer element is passed to the bind-join that unnests the orders. Using this pointer, the wrapper applies the XPath expressions for extracting the orders using this node),
wherein, in response to there being the matching materialized view (Ding Fig. 1, receive request to refresh a portion of a materialized view, identify one or more base table portions that correspond to the portion), at least one of the plurality of discrete subtasks comprises reading the matching materialized view (Ding Fig. 1, receive request to refresh a portion of a materialized view, identify one or more base table portions that correspond to the portion), and
wherein, in response to there being no matching materialized view (Ding Fig. 3, identify one or more “hot” base table portions based on the change data), at least one of the plurality of discrete subtasks comprises reading the Ding Paragraph [0067], read data for MVP4 may indicate that only one read has been made to MVP4 since the most recent refresh of MVP4).

Regarding claim 19, Breining in view of Ding, Cattell, George, Macor and Shivarudraiah further teaches:
The method of claim 18, further comprising determining whether a corresponding materialized view is stale with respect to the Ding Paragraph [0080], MVP2 is fresh and MVP3 is stale, a query optimizer allows the query to target MVP2).

Regarding claim 20, Breining in view of Ding, Cattell, George and Macor teaches parent claim 12.
Breining in view of Ding, Cattell, George and Macor does not expressly disclose:
further comprising generating metadata for the materialized view, the metadata comprising at least one of:
an identification of one or more 
a minimum/maximum value pair for each of the one or more 
a timestamp for a most recent refresh of the materialized view.
However, Shivarudraiah teaches:
further comprising generating metadata for the materialized view, the metadata comprising at least one of (Shivarudraiah Paragraph [0042], metadata of the external table, Paragraph [0100], external table that includes a partition-based splitter):
an identification of one or more Shivarudraiah Paragraph [0042], metadata of the external table, Paragraph [0100], external table that includes a partition-based splitter),
a minimum/maximum value pair for each of the one or more Shivarudraiah Paragraph [0099], split partitions/sub-partitions in the list of valid partitions based on a maximum split size defined in the massively parallel or other distributed environment), or
a timestamp for a most recent refresh of the materialized view (Shivarudraiah Table before Paragraph [0064], TIME_ID timestamp).
The claimed invention and Shivarudraiah are from the analogous art of database systems.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed having the teachings of Breining and Shivarudraiah to have combined Breining and Shivarudraiah.
The motivation to combine Breining and Shivarudraiah is to improve the use of the data by using metadata.  It would have been obvious to one of ordinary skill in the art to take the system of Breining and combine it with the metadata of Shivarudraiah in order to obtain the predictable result of improving the use of the data.  Therefore, it would have been obvious to one of ordinary skill in the art to have combined Breining and Shivarudraiah.

Regarding claim 21, Breining in view of Ding, Cattell, George, Macor and Shivarudraiah further teaches:
The method of claim 20, further comprising: reading a timestamp for a most recent modification to the external table (Shivarudraiah Table before Paragraph [0064], TIME_ID timestamp);
reading the timestamp for the most recent refresh of the materialized view (Shivarudraiah Table before Paragraph [0064], TIME_ID timestamp); and
determining whether the materialized view is stale with respect to the external table based on the timestamp for the most recent refresh of the materialized view (Shivarudraiah Table before Paragraph [0064], TIME_ID timestamp and shows the properties of the external table).

Regarding claim 25, Breining in view of Ding, Cattell, George and Macor teaches parent claim 22.
Breining in view of Ding, Cattell, George and Macor further teaches:
wherein the non-transitory computer-readable medium comprises further instructions, which when executed by the at least one processor, further cause the at least one processor to perform further operations comprising (Breining Paragraph [0035], query processor, Claim 11, computer-readable medium of instructions for execution):
receiving a query (Breining Paragraph [0056], receiving a query from an application);
determining whether a matching materialized view has been generated for part or all of the query (Breining Paragraph [0042], located in a source external to the database, into a relational schema composed of a set of tables, Fig. 6, compile query followed by execute the query);
generating a query plan for responding to the query (Breining Paragraph [0024], FIG. 9 illustrates a representation of a plan for executing the SQL query), the query plan comprising a plurality of discrete sub tasks (Breining Fig. 9, shows the plurality of subtasks), and
assigning the plurality of discrete subtasks to one or more nodes of an execution platform (Breining Paragraph [0058], FIG. 9 a pointer to the customer element is passed to the bind-join that unnests the orders. Using this pointer, the wrapper applies the XPath expressions for extracting the orders using this node),
wherein, in response to there being the matching materialized view (Ding Fig. 1, receive request to refresh a portion of a materialized view, identify one or more base table portions that correspond to the portion), at least one of the plurality of discrete subtasks comprises reading a corresponding materialized view (Ding Fig. 1, receive request to refresh a portion of a materialized view, identify one or more base table portions that correspond to the portion) and
wherein, in response to there being no matching materialized view (Ding Fig. 3, identify one or more “hot” base table portions based on the change data), at least one of the plurality of discrete subtasks comprises reading the Ding Paragraph [0067], read data for MVP4 may indicate that only one read has been made to MVP4 since the most recent refresh of MVP4).
Breining in view of Ding, Cattell, George and Macor does not expressly disclose:
determining one or more 
However, Shivarudraiah teaches:
determining one or more Shivarudraiah Paragraph [0042], metadata of the external table, Paragraph [0100], external table that includes a partition-based splitter);
The claimed invention and Shivarudraiah are from the analogous art of database systems.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed having the teachings of Breining and Shivarudraiah to have combined Breining and Shivarudraiah.
The motivation to combine Breining and Shivarudraiah is to improve the use of the data by using metadata.  It would have been obvious to one of ordinary skill in the art to take the system of Breining and combine it with the metadata of Shivarudraiah in order to obtain the predictable result of improving the use of the data.  Therefore, it would have been obvious to one of ordinary skill in the art to have combined Breining and Shivarudraiah.

Regarding claim 26, Breining in view of Ding, Cattell, George, Macor and Shivarudraiah further teaches:
The non-transitory computer-readable medium of claim 25, wherein the non-transitory computer-readable medium comprises further instructions, which when executed by the at least one processor, further cause the at least one processor to perform further operations comprising (Breining Paragraph [0035], query processor, Claim 11, computer-readable medium of instructions for execution):
generating a query plan for responding to the query (Breining Paragraph [0024], FIG. 9 illustrates a representation of a plan for executing the SQL query), the query plan comprising a plurality of discrete sub tasks (Breining Fig. 9, shows the plurality of subtasks),
assigning the plurality of discrete subtasks to one or more nodes of an execution platform (Breining Paragraph [0058], FIG. 9 a pointer to the customer element is passed to the bind-join that unnests the orders. Using this pointer, the wrapper applies the XPath expressions for extracting the orders using this node),
wherein, in response to there being the matching materialized view (Ding Fig. 1, receive request to refresh a portion of a materialized view, identify one or more base table portions that correspond to the portion), at least one of the plurality of discrete subtasks comprises reading the matching materialized view (Ding Fig. 1, receive request to refresh a portion of a materialized view, identify one or more base table portions that correspond to the portion), and
wherein, in response to there being no matching materialized view (Ding Fig. 3, identify one or more “hot” base table portions based on the change data), at least one of the plurality of discrete subtasks comprises reading the Ding Paragraph [0067], read data for MVP4 may indicate that only one read has been made to MVP4 since the most recent refresh of MVP4); and
determining whether a corresponding materialized view is stale with respect to the Ding Paragraph [0080], MVP2 is fresh and MVP3 is stale, a query optimizer allows the query to target MVP2).

Regarding claim 27, Breining in view of Ding, Cattell, George and Macor teaches parent claim 22.
Breining in view of Ding, Cattell, George and Macor further teaches:
wherein the non-transitory computer-readable medium comprises further instructions, which when executed by the at least one processor, further cause the at least one processor to perform further operations comprising (Breining Paragraph [0035], query processor, Claim 11, computer-readable medium of instructions for execution):
Breining in view of Ding, Cattell, George and Macor does not expressly disclose:
generating metadata for the materialized view, the metadata comprising at least one of:
an identification of one or more 
a minimum/maximum value pair for each of the one or more 
a timestamp for a most recent refresh of the materialized view.
However, Shivarudraiah teaches:
generating metadata for the materialized view, the metadata comprising at least one of (Shivarudraiah Paragraph [0042], metadata of the external table, Paragraph [0100], external table that includes a partition-based splitter):
an identification of one or more Shivarudraiah Paragraph [0042], metadata of the external table, Paragraph [0100], external table that includes a partition-based splitter),
a minimum/maximum value pair for each of the one or more Shivarudraiah Paragraph [0099], split partitions/sub-partitions in the list of valid partitions based on a maximum split size defined in the massively parallel or other distributed environment), or
a timestamp for a most recent refresh of the materialized view (Shivarudraiah Table before Paragraph [0064], TIME_ID timestamp).
The claimed invention and Shivarudraiah are from the analogous art of database systems.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed having the teachings of Breining and Shivarudraiah to have combined Breining and Shivarudraiah.
The motivation to combine Breining and Shivarudraiah is to improve the use of the data by using metadata.  It would have been obvious to one of ordinary skill in the art to take the system of Breining and combine it with the metadata of Shivarudraiah in order to obtain the predictable result of improving the use of the data.  Therefore, it would have been obvious to one of ordinary skill in the art to have combined Breining and Shivarudraiah.

Regarding claim 28, Breining in view of Ding, Cattell, George, Macor and Shivarudraiah further teaches:
The non-transitory computer-readable medium of claim 27, wherein the non-transitory computer-readable medium comprises further instructions, which when executed by the at least one processor, further cause the at least one processor to perform further operations comprising (Breining Paragraph [0035], query processor, Claim 11, computer-readable medium of instructions for execution):
reading a timestamp for a most recent modification to the external table (Shivarudraiah Table before Paragraph [0064], TIME_ID timestamp);
reading the timestamp for the most recent refresh of the materialized view (Shivarudraiah Table before Paragraph [0064], TIME_ID timestamp); and
determining whether the materialized view is stale with respect to the external table based on the timestamp for the most recent refresh of the materialized view (Shivarudraiah Table before Paragraph [0064], TIME_ID timestamp and shows the properties of the external table).

Response to Arguments
Applicant’s arguments, see pages 11-13, filed 02/02/2021, with respect to the rejection(s) of claim(s) 1-28 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the amendments and the newly cited George and Macor references.  Applicant’s specification states that “metadata is stored and maintained on non-mutable storage services (may be referred to herein as micro-partitions)”.  This shows that micro-partitions can be considered non-mutable or immutable storage services.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUSTIN D EYERS whose telephone number is (408)918-7562.  The examiner can normally be reached on Monday-Friday 9:00am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on (571)272-0631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DUSTIN D EYERS/               Examiner, Art Unit 2164               

/ASHISH THOMAS/               Supervisory Patent Examiner, Art Unit 2164